Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Cash Store Financial Announces Change in Year-End EDMONTON, June 4 /CNW/ - The Cash Store Financial Services Inc. ("Cash Store Financial") (TSX: CSF), Canada's largest alternative financial services company, announced today that it has changed its financial year-end from June 30 to September 30 to better synchronize its financial reporting with its business planning. A Notice of Change in Year-End will be filed June 4, 2010 via SEDAR and will be accessible at www.sedar.com. About Cash Store Financial Cash Store Financial is the only broker of short-term advances and provider of other financial services in Canada publicly traded on the Toronto Stock Exchange (TSX: CSF). Cash Store Financial operates over 510 branches across Canada under the banners: The Cash Store and Instaloans. The Cash Store and Instaloans act as brokers to facilitate short-term advances and as a provider of other financial services to income-earning consumers who may not be able to obtain the services from traditional banks.
